DETAILED ACTION
This Office action is in response to the Application filed on May 5, 2020, which is a continuation of U.S. Application No. 16/345392, filed April 26, 2019, which is a national stage application under 35 U.S.C. §371 of International Application No. PCT/US2017/061090, filed November 10, 2017, which claims the benefit of U.S. Provisional Application No. 62/420771, filed November 11, 2016. An action on the merits follows. Claims 30-48 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 30, 34 and 42 are objected to because of the following informalities: 
Line 4 of claim 30 recites “3D”. However, the acronym 3D is undefined in the claims. To clarify that the acronym means three-dimensional, examiner suggests amending “3D” in line 4 of the claim to “three-dimensional (3D)”. 
Line 5 of claim 30 recites “2-D”. However, the acronym 2-D is undefined in the claims. To clarify that the acronym means two-dimensional, the examiner suggests amending “2-D” in line 5 of the claim to “two-dimensional (2-D)”. 
Line 6 of claim 34 recites “2-D”. However, the acronym 2-D is undefined in the claims. To clarify that the acronym means two-dimensional, the examiner suggests amending “2-D” in line 6 of the claim to “two-dimensional (2-D)”. 
Line 10 of claim 42 recites “2-D”. However, the acronym 2-D is undefined in the claims. To clarify that the acronym means two-dimensional, the examiner suggests amending “2-D” in line 10 of the claim to “two-dimensional (2-D)”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “captured by an imager”, “an imager for capturing… images”, and “an imager… of images” in claims 30, 34, and 42, respectively.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Par. [0061, 0065, 0182] describe a programmed computing device or computer, including for example software, hardware, or a combination of hardware and software, including digital cameras, capable of performing the described functionality.  
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 40, 41, 42 and 48 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 40, 41, 42 and 48 are held to claim a signal per se, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. The rationale for this finding is explained below: 
The broadest reasonable interpretation of the claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (CRM). The specification is either silent or open-ended thus not limiting CRM to just non-transitory media. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. See guidelines for Subject Matter Eligibility of Computer readable Media, 1351 OG 212, Feb. 23, 2010.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “approximating a cytoplasm boundary of a nucleus by assigning parts of the 2-D images that have a focus measure similar to the nucleus… defining reachability notation and removing grid squares that are not reachable from a nucleus centroid” in lines 17-20 of the claim. However, the examiner cannot clearly ascertain if the claimed “a nucleus” recited in line 20 of the claim encompasses embodiments corresponding to the “a nucleus” previously recited in line 18 of the claim, or if it encompasses embodiments correspond to a different “a nucleus” from the claimed “a nucleus” previously recited in line 18 of the claim, which renders the claim indefinite. Additionally, the claimed “focus measure” term recited in line 18 of the claim is not defined in any of the claims, which further renders the claim indefinite.  
Claim 30 further recites the limitation “defining reachability notation” in line 20 of the claim. However, the claimed “reachability notation” term recited in line 20 of the claim is not defined in any of the claims, which further renders the claim indefinite.  
Claim 30 further recites the limitation “identify cells within a Z-stack of images” in line 25 of the claim. However, the examiner cannot clearly ascertain if the claimed “a Z-stack of images” recited in line 25 of the claim encompasses embodiments corresponding to the “a Z-stack of images” previously recited in line 3 of the claim, or if it encompasses embodiments correspond to a different “Z-stack of images” from the claimed “a Z-stack of images” previously recited in line 3 of the claim, which further renders the claim indefinite.
Claims 32-33 are rejected by virtue of being dependent upon rejected base claim 30.
Claim 34 recites the limitation “performing clump segmentation on 2-D images” in line 11 of the claim. However, the examiner cannot clearly ascertain if the claimed “2-D images” recited in line 11 of the claim encompasses embodiments corresponding to the “2-D images” previously recited in line 6 of the claim, or if it encompasses embodiments correspond to a different “2-D images” from the claimed “2-D images” previously recited in line 6 of the claim, which renders the claim indefinite.
Claim 34 further recites the limitation “determining one or more stereology parameters” in 24 of the claim. However, the claimed “stereology parameters” term recited in line 24 of the claim is not defined in any of the claims, which further renders the claim indefinite.  
Claim 34 further recites the limitation “Total N = 
    PNG
    media_image1.png
    56
    61
    media_image1.png
    Greyscale
” in 31 of the claim. However, the claimed “
    PNG
    media_image1.png
    56
    61
    media_image1.png
    Greyscale
” term recited in line 31 of the claim is not defined in any of the claims, which further renders the claim indefinite.   
Claims 35-41 are rejected by virtue of being dependent upon rejected base claim 30.
Claim 42 further recites the limitation “opening by reconstruction followed by closing by reconstruction” in 9 of the claim. However, the claimed “opening by reconstruction followed by closing by reconstruction” recited in line 9 of the claim is not defined in any of the claims, which further renders the claim indefinite.  
Claim 42 further recites the limitation “determining one or more stereology parameters” in 26 of the claim. However, the claimed “stereology parameters” term recited in line 26 of the claim is not defined in any of the claims, which further renders the claim indefinite.  
Claims 43-48 are rejected by virtue of being dependent upon rejected base claim 30.

Allowable Subject Matter
Claims 30, 34 and 42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, including other rejections/objections, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668